NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


CONTINGENT WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF


OPTIMIZERx CORPORATION


Expires: See Section 1


No.: W-C-02 Number of Shares: See Section 2(a)
Date of Issuance: October 5, 2010


FOR VALUE RECEIVED, the undersigned, OptimizeRx Corporation, a Nevada
corporation (together with its successors and assigns, the “Company”), hereby
certifies that Physicians Interactive Inc. (“PI”) or its registered assigns is
entitled, subject to the terms set forth below, to subscribe for and purchase at
any time on or after the date this Warrant becomes exercisable pursuant to
Section 2 below, up to the number of shares of validly issued, fully paid and
non-assessable Common Stock, par value $.001 per share, of the Company (“Common
Stock”) set forth in Section 2, below, at a purchase price equal to the Warrant
Price then in effect, subject, however, to the provisions and upon the term and
conditions hereinafter set forth.  This Warrant has been executed and delivered
pursuant to the Securities Purchase Agreement dated as of September __, 2010
(the “Purchase Agreement”) by and between the Company and the
Purchaser.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.  Capitalized
terms used in this Warrant and not otherwise defined herein shall have the
respective meanings specified in Section 9 hereof.


1. Expiration.  This Warrant shall expire at 6:00 p.m., Eastern Time, on the
date that is seven years after the Date of Issuance (the “Expiration Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
2. Warrant Shares; Vesting and Exercise Period.
 
(a)           Calculation of Shares.  As of the Date of Issuance of this
Warrant, this Warrant does not entitle the Holder to purchase any shares of
Common Stock or other securities of the Company; provided, however, that this
Warrant shall entitle the Holder to purchase up to 1,000,000 shares of the duly
authorized, validly issued, fully-paid and non-assessable Common Stock of the
Company, par value $.001 per share, at an exercise price equal to the Warrant
Price then in effect according to the following:
 
(i)  
If the PI Revenue Contribution exceeds 25%, but is less than 40%, of the
Company’s total revenue in 2011, then the Holder shall be entitled to purchase
500,000 shares of Common Stock of the Company; or

 
(ii)  
If the PI Revenue Contribution is equal to or greater than 40% of the Company’s
total revenue in 2011, then the Holder shall be entitled to purchase 1,000,000
shares of Common Stock of the Company; or

 
(iii)  
If the PI Revenue Contribution exceeds $4 million in 2011, then the Holder shall
be entitled to purchase 1,000,000 shares of Common Stock of the Company.

 
For purposes of clarity, the maximum number of shares of Common Stock issuable
to the Holder under this Section 2(a) shall be 1,000,000, even if the conditions
in both 2(a)(ii) and 2(a)(iii) above are satisfied.


For purposes of this calculation, the “PI Revenue Contribution” shall mean all
revenue earned by the Company or its subsidiaries from royalties, fees or
revenues received by the Company in connection with the Strategic Partnering
Agreement dated September __, 2010 (the “Partnership Agreement”), including
without limitation (w) all royalties and fees paid by PIH to the Company under
the Partnership Agreement, (x) all revenues for Vouchers or other products of
the Company that are distributed through PIH Solutions or Combined Solutions,
(y) all revenues earned arising from Vouchers or other products of the Company
that are distributed through a SampleMD Solution to a physician who first
accesses such products through PIH Solutions or Combined Solutions and (z) all
revenues earned arising from Vouchers or other products of the Company that are
distributed through the SampleMD Widget to a physician who first downloaded the
SampleMD Widget through PIH Solutions or Combined Solutions. All capitalized
terms used but not defined in this paragraph shall have the meanings
attributable to such terms in the Partnership Agreement.
 
(b) Procedure.  On or prior to February 28, 2012, the Company will prepare and
deliver or cause to be prepared and delivered to Holder a calculation of the
Company’s total revenue for calendar year 2011 and the amount of PI Revenue
Contribution, in each case in reasonable detail and, with respect to the
calculation of the PI Revenue Contribution, setting forth the amounts
attributable to each of the components of the PI Revenue Contribution described
in clauses (w) through (z) of the definition of PI Revenue Contribution.  Such
calculations will be prepared and determined in accordance with generally
accepted accounting principles applied in a manner consistent with the past
practices of the Company, as applicable.  The Holder shall have 45 days during
which to review the information provided to it pursuant to the preceding
sentence, and during such time shall have reasonable access to the accountants,
personnel, properties, books and records, work papers of the Company and its
accountants used in preparing such information.  If, within such 45-day period,
the Holder determines in good faith that the information provided has not been
prepared or determined in accordance with this Warrant or is otherwise
inaccurate, the Holder shall give written notice to the Company (an “Objection
Notice”) within such 45-day period (i) setting forth its proposed changes to
such information and (ii) specifying in reasonable detail its basis for
disagreement with the Company’s preparation and determination of such
information.  The failure by the Holder to deliver an Objection Notice within
such 45-day period will constitute the acceptance by such party of the revenue
computation delivered to it by the Company.  If the Company and Holder are
unable to resolve any disagreement between them with respect to the PI Revenue
Contribution within 15 days after the delivery of an Objection Notice (or such
longer period as the Company and Holder may agree), the items in dispute shall
be referred to a nationally recognized independent accounting firm reasonably
acceptable to both the Company and Holder that shall not be the principal
accounting or auditing firm of, and shall not have otherwise provided within the
past three years any material services to, the Company or the Holder (the
“Independent Accountants”).  The Independent Accountants shall, acting as an
expert and not as an arbitrator, determine in accordance with this Warrant, and
only with respect to the differences submitted to it, whether and to what
extent, if any, the PI Revenue Contribution calculation requires
adjustment.  The Company and Holder shall direct the Independent Accountants to
use all reasonable efforts to render its determination within 30 days after such
referral.  The Independent Accountants’ determination regarding any such
adjustment shall, absent manifest error, be conclusive and binding.  The Company
shall make readily available to the Independent Accountants all relevant books
and records and any work papers (including those of such parties’ respective
accountants) relating to the revenue calculations and all other items reasonably
requested by the Independent Accountants.  The obligation to pay the fees and
expenses of the Independent Accountants with respect to its determination shall
be allocated between the Company, on the one hand, and/or Holder, on the other
hand, based upon the percentage which the portion of the contested amount not
determined in the favor of each party bears to the amount actually contested by
such party, as determined by the Independent Accountants.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Vesting and Exercise Period.  From and after the date on which the
PI Revenue Contribution is finally determined (such date, the “Effective Date”),
this Warrant shall be fully vested and exercisable in whole or in part by the
Holder from and after the Effective Date with respect to the number of Warrant
Shares resulting from the calculation set forth in Section 2(a).
 
3. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.
 
(a)           Time of Exercise.  The purchase rights represented by this Warrant
may be exercised in whole or in part from and after the Effective Date and no
later than the Expiration Date.


(b)           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the exercise form
attached hereto duly executed) at the principal office of the Company, and by
the payment to the Company of an amount of consideration therefor equal to the
Warrant Price in effect on the date of such exercise multiplied by the number of
Warrant Shares with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Company, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 3,
but only when a registration statement under the Securities Act providing for
the resale of the Warrant Shares is not then in effect, or (iii) when permitted
by clause (ii), by a combination of the foregoing methods of payment selected by
the Holder of this Warrant.
 
 
3

--------------------------------------------------------------------------------

 


(c)           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary and commencing six months following the Original Issue Date if (i) the
Per Share Market Value of one share of Common Stock is greater than the Warrant
Price (at the date of calculation as set forth below) and (ii) a registration
statement under the Securities Act providing for the resale of the Warrant
Shares is not in effect in accordance with the terms of the Registration Rights
Agreement at the time of exercise, in lieu of exercising this Warrant by payment
of cash, the Holder may exercise this Warrant by a cashless exercise and shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:


 
X=Y-[(A)(Y)/B]
 
Where 
X =
Y =
A =
B =  
the number of shares of Common Stock to be issued to the Holder.
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
the Warrant Price.
the Per Share Market Value of one share of Common Stock.

 
(d)           Issuance of Stock Certificates.  In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the Warrant Shares so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three Trading Days after such exercise (the “Delivery Date”) or, at
the request of the Holder (provided that a registration statement under the
Securities Act providing for the resale of the Warrant Shares is then in
effect), issued and delivered to the Depository Trust Company (“DTC”) account on
the Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding three Trading Days after such exercise,
and the Holder hereof shall be deemed for all purposes to be the holder of the
Warrant Shares so purchased as of the date of such exercise.  Notwithstanding
the foregoing to the contrary, the Company or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on a holder’s behalf via
DWAC if such exercise is in connection with a sale and the Company and its
transfer agent are participating in DTC through the DWAC system.  The Holder
shall deliver this original Warrant, or an indemnification undertaking with
respect to such Warrant in the case of its loss, theft or destruction, at such
time that this Warrant is fully exercised.  With respect to partial exercises of
this Warrant, the Company shall keep written records for the Holder of the
number of Warrant Shares exercised as of each date of exercise.
 
 
4

--------------------------------------------------------------------------------

 


(e)           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.


(i)           The Company understands that a delay in the delivery of the shares
of Common Stock upon exercise of this Warrant beyond the Delivery Date could
result in economic loss to the Holder.  If the Company fails to deliver to the
Holder such shares via DWAC or a certificate or certificates pursuant to this
Section hereunder by the Delivery Date, the Company shall pay to the Holder, in
cash, for each $500 of Warrant Shares (based on the Closing Price of the Common
Stock on the date such Securities are submitted to the Company’s transfer
agent), $5 per Trading Day (increasing to $10 per Trading Day five Trading Days
after such damages have begun to accrue and increasing to $15 per Trading Day
ten Trading Days after such damages have begun to accrue) for each Trading Day
after the Delivery Date until such certificate is delivered (which amount shall
be paid as liquidated damages and not as a penalty).  Nothing herein shall limit
a Holder’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and the Holder shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. Notwithstanding anything to the contrary
contained herein, the Holder shall be entitled to withdraw an Exercise Notice,
and upon such withdrawal the Company shall only be obligated to pay the
liquidated damages accrued in accordance with this Section 3(e)(i) through the
date the Exercise Notice is withdrawn.


(ii)           In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Transferability of Warrant.  Subject to Section 3(h) hereof, this
Warrant may be transferred by a Holder, in whole or in part, subject only to the
restrictions specified in the Purchase Agreement.  If transferred pursuant to
this paragraph, this Warrant may be transferred on the books of the Company by
the Holder hereof in person or by duly authorized attorney, upon surrender of
this Warrant at the principal office of the Company, properly endorsed (by the
Holder executing an assignment in the form attached hereto) and upon payment of
any necessary transfer tax or other governmental charge imposed upon such
transfer.  This Warrant is exchangeable at the principal office of the Company
for Warrants to purchase the same aggregate number of Warrant Shares, each new
Warrant to represent the right to purchase such number of Warrant Shares as the
Holder hereof shall designate at the time of such exchange.  All Warrants issued
on transfers or exchanges shall be dated the Original Issue Date and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.


(g)           Continuing Rights of Holder.  The Company will, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Company to afford such
rights to such Holder.


(h)           Compliance with Securities Laws.


(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the Warrant Shares to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except pursuant to an effective registration statement, or an
exemption from registration, under the Securities Act and any applicable state
securities laws.


(ii)           Except as provided in paragraph (iii) below, this Warrant and all
certificates representing Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form:


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 
6

--------------------------------------------------------------------------------

 


(iii)           The Company agrees to reissue this Warrant or certificates
representing any of the Warrant Shares, without the legend set forth above if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Company describing the manner and terms of such
transfer.  Such proposed transfer will not be effected until: (a) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that the registration of such securities under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Securities and Exchange
Commission and has become effective under the Securities Act, (iii) the Company
has received other evidence reasonably satisfactory to the Company that such
registration and qualification under the Securities Act and state securities
laws are not required, or (iv) the Holder provides the Company with reasonable
assurances that such security can be sold pursuant to Rule 144 under the
Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto.  The Company will respond to any such
notice from a holder within three Trading Days.  In the case of any proposed
transfer under this Section 3(h), the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company.  The restrictions on
transfer contained in this Section 3(h) shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Warrant.  Whenever a certificate representing the Warrant Shares
is required to be issued to a the Holder without a legend, in lieu of delivering
physical certificates representing the Warrant Shares, the Company shall cause
its transfer agent to electronically transmit the Warrant Shares to the Holder
by crediting the account of the Holder’s Prime Broker with DTC through its DWAC
system (to the extent not inconsistent with any provisions of this Warrant or
the Purchase Agreement).
 
 
7

--------------------------------------------------------------------------------

 


(i)           No Mandatory Redemption.  This Warrant may not be called or
redeemed by the Company without the written consent of the Holder.


4. Stock Fully Paid; Reservation and Listing of Shares; Covenants.


(a)           Stock Fully Paid.  The Company represents, warrants, covenants and
agrees that all Warrant Shares which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges created by or through the
Company.  The Company further covenants and agrees that during the period within
which this Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of the issuance upon exercise of this
Warrant a number of authorized but unissued shares of Common Stock equal to at
least 100% of the number of shares of Common Stock issuable upon exercise of
this Warrant without regard to any limitations on exercise.


(b)           Reservation.  If any shares of Common Stock required to be
reserved for issuance upon exercise of this Warrant or as otherwise provided
hereunder require registration or qualification with any Governmental Authority
under any federal or state law before such shares may be so issued, the Company
will in good faith use its best efforts as expeditiously as possible at its
expense to cause such shares to be duly registered or qualified.  If the Company
shall list any shares of Common Stock on any securities exchange or market it
will, at its expense, list thereon, and maintain and increase when necessary
such listing, of, all Warrant Shares from time to time issued upon exercise of
this Warrant or as otherwise provided hereunder (provided that such Warrant
Shares have been registered pursuant to a registration statement then in effect
under the Securities Act), and, to the extent permissible under the applicable
securities exchange rules, all unissued Warrant Shares which are at any time
issuable hereunder, so long as any shares of Common Stock shall be so
listed.  The Company will also so list on each securities exchange or market,
and will maintain such listing of, any other securities which the Holder of this
Warrant shall be entitled to receive upon the exercise of this Warrant if at the
time any securities of the same class shall be listed on such securities
exchange or market by the Company.


(c)           Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Company
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.
 
 
8

--------------------------------------------------------------------------------

 


(d)           Payment of Taxes.  The Company will pay any documentary stamp
taxes attributable to the initial issuance of the Warrant Shares issuable upon
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates representing Warrant
Shares in a name other than that of the Holder in respect to which such shares
are issued.


5. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise.  At
any time after the Date of Issuance, the Warrant Price and the number of shares
that are or may become purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 5.  Upon each adjustment of the Warrant Price, subject
to Section 3(a), the Holder of this Warrant shall thereafter be entitled to
purchase, at the Warrant Price resulting from such adjustment, the number of
shares obtained by multiplying the Warrant Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Warrant Price
resulting from such adjustment.
 
(a) If the Company issues or sells, or in accordance with this Section 5 is
deemed to have issued or sold, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company for a consideration per share (the “New Issuance Price”) less
than a price (the “Applicable Price”) equal to the Warrant Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Warrant Price then in effect
shall be reduced to the New Issuance Price.  For purposes of determining the
adjusted Warrant Price under this Section 5, the following shall be applicable:
 
(i) Issuance of Options.  If the Company in any manner grants or sells any
Options (defined below) and the lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange or exercise of any Convertible Securities (defined below) issuable
upon exercise of such Option is less than the Applicable Price, then all of such
shares of Common Stock underlying such Option shall be deemed to be outstanding
and to have been issued and sold by the Company at the time of the granting or
sale of such Option for such price per share.  For purposes of this
Section 5(a), the “lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration, if any,
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the price of conversion shall
be made upon the actual issuance and/or sale of such share of Common Stock or of
such Convertible Securities upon the exercise of such Options or upon the actual
issuance and/or sale of such Common Stock upon conversion or exchange or
exercise of such Convertible Securities.  “Convertible Security” or “Convertible
Securities” means any stock or other securities (other than Options) directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock, and “Option” or “Options” means any rights, warrants or options to
subscribe for or purchase shares of Common Stock or Convertible Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then all shares of Common Stock
issuable upon conversion of such Convertible Securities shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share.  For
the purposes of this Section 5(a)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise”
shall be equal to the sum of the lowest amounts of consideration, if any,
received or receivable by the Company with respect to any one share of Common
Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security.  No further
adjustment of the Warrant Price shall be made upon the actual issuance of such
share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
price of conversion had been or are to be made pursuant to other provisions of
this Section 5, no further adjustment of the Warrant Price shall be made by
reason of such issue or sale.
 
(iii) Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Warrant
Price in effect at the time of such change shall be adjusted to the Warrant
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 5(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are issued are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Warrant Price then
in effect.
 
(iv) Calculation of Consideration Received.  If any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $0.01.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount paid by the purchaser of such Common Stock, Options, or Convertible
Securities, before any commissions, discounts, fees or expenses. If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business (including goodwill)
of the non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for non-cash consideration, the consideration received therefore will be deemed
to be the fair value of such non-cash consideration as determined in good faith
by the board of directors of the Company.  No adjustment shall be made if such
adjustment would result in an increase of the Warrant Price then in effect.
 
 
10

--------------------------------------------------------------------------------

 
 
(v) Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b) Stock Dividends and Splits.   If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or
equity-equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Warrant Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted.  Any adjustment made pursuant to this Section 5(b) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or reclassification.
 
(c) Pro Rata Distributions.  If the Company, at any time prior to the Expiration
Date, shall distribute to all holders of Common Stock (and not to Holders of the
Warrants) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Warrant Price shall be
adjusted by multiplying the Warrant Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Volume-Weighted
Average Price (“VWAP”) determined as of the record date mentioned above, and of
which the numerator shall be such VWAP on such record date less the then per
share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the board of directors of the Company in good
faith.  The adjustment shall be described in a statement provided to the
Holder.  Such adjustment shall be made whenever any such distribution is made
and shall become effective immediately after the record date mentioned above.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) Fundamental Transactions. If, at any time while this Warrant is outstanding,
there is a Fundamental Transaction (defined below), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, (a) the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in an all-cash
transaction, cash equal to the value of this Warrant as determined by use of the
Black Scholes Option Pricing Model reflecting (i) a risk-free interest rate
corresponding to the U.S.  Treasury rate for a period equal to the remaining
term of this Warrant as of such date of request and (ii) an expected volatility
equal to the 100-day volatility obtained from the HVT function on Bloomberg for
the 100-day period ending on the date of the Change of Control Redemption
Notice.  For purposes of any such exercise, the determination of the Warrant
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Warrant Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 5(d) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental
Transaction.  “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person or Persons to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Person or Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or
(v) reorganize, recapitalize or reclassify its Common Stock, or (vi) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate Voting Stock of the Company.  “Person” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.  “Voting Stock” of a
Person means capital stock of such Person of the class or classes pursuant to
which the holders thereof have the general voting power to elect, or the general
power to appoint, at least a majority of the board of directors, managers or
trustees of such Person (irrespective of whether or not at the time capital
stock of any other class or classes shall have or might have voting power by
reason of the happening of any contingency).
 
 
12

--------------------------------------------------------------------------------

 
 
(e) Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
board of directors in good faith will make an appropriate adjustment in the
Warrant Price so as to be equitable under the circumstances and otherwise
protect the rights of the Holders; provided that no such adjustment will
increase the Warrant Price as otherwise determined pursuant to this Section 5.
 
(f) Calculations.   All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
(g) Exceptions to Adjustment of Warrant Price. Notwithstanding the foregoing,
the adjustments set forth in this Section 5 shall not apply in respect to the
issuance of the following (each, a “Permitted Issuance”):
 
(i) shares of Common Stock or Options issued or issuable in connection with any
Approved Stock Plan (defined below), provided that the aggregate amount of
Common Stock and Options issued and issuable under all such plans does not
exceed 10% of the then outstanding shares of Common Stock of the Company;
 
(ii) shares of Common Stock issued upon conversion or exercise of any Options or
Convertible Securities that are outstanding on the day immediately preceding the
Closing Date, provided that the terms of such Options or Convertible Securities
are not amended, modified or changed on or after the Closing Date to lower the
conversion or exercise price thereof and so long as the number of shares of
Common Stock underlying such securities is not otherwise increased; and
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) shares of Common Stock issued in an underwritten public offering in which
the gross cash proceeds to the Company (before underwriting discounts,
commissions and fees) are at least $10,000,000.
 
For purposes of this Warrant, “Approved Stock Plan” means any employee benefit
plan which has been approved by the Board of Directors of the Company, pursuant
to which the Company’s securities may be issued to any employee, consultant,
officer or director for services provided to the Company
 
(h) Redemption Right.  No sooner than 15 days nor later than ten days prior to
the consummation of a corporate change that constitutes a change of control, but
not prior to the public announcement of such change of control, the Company
shall deliver written notice thereof via facsimile and overnight courier to the
Holder (a “Change of Control Notice”).  At any time during the period beginning
after the Holder’s receipt of a Change of Control Notice and ending ten Trading
Days after the consummation of such change of control, the Holder may require
the Company to redeem all or any portion of this Warrant by delivering written
notice thereof (“Change of Control Redemption Notice”) to the Company, which
Change of Control Redemption Notice shall indicate the amount the Holder is
electing to be redeemed.  Any such redemption shall be in cash in the amount
equal to the value of the remaining unexercised portion of this Warrant on the
date of such consummation, which value shall be determined by use of the Black
Scholes Option Pricing Model reflecting (A) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request and (B) an expected volatility equal
to the 100-day volatility obtained from the HVT function on Bloomberg for the
100-day period ending on the date of the Change of Control Redemption Notice.
 
6.           Notice of Adjustments.  Whenever the Warrant Price or Warrant Share
Number shall be adjusted pursuant to Section 5 hereof (for purposes of this
Section 6, each an “adjustment”), the Company shall cause its Chief Financial
Officer to prepare and execute a certificate setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated (including a description of the
basis on which the Board made any determination hereunder), and the Warrant
Price and Warrant Share Number after giving effect to such adjustment, and shall
cause copies of such certificate to be delivered to the Holder of this Warrant
promptly after each adjustment.  Any dispute between the Company and the Holder
of this Warrant with respect to the matters set forth in such certificate may at
the option of the Holder of this Warrant be submitted to a national or regional
accounting firm reasonably acceptable to the Company and the Holder, provided
that the Company shall have ten  days after receipt of notice from such Holder
of its selection of such firm to object thereto, in which case such Holder shall
select another such firm and the Company shall have no such right of
objection.  The firm selected by the Holder of this Warrant as provided in the
preceding sentence shall be instructed to deliver a written opinion as to such
matters to the Company and such Holder within 30 days after submission to it of
such dispute.  Such opinion shall be final and binding on the parties
hereto.  The costs and expenses of the initial accounting firm shall be paid
equally by the Company and the Holder and, in the case of an objection by the
Company, the costs and expenses of the subsequent accounting firm shall be paid
in full by the Company.
 
 
14

--------------------------------------------------------------------------------

 


7.           Fractional Shares.  No fractional Warrant Shares will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Company shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.


8.           Ownership Caps and Certain Exercise Restrictions.


(a)  Notwithstanding anything to the contrary set forth in this Warrant, at no
time may a Holder of this Warrant exercise any portion of this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock beneficially owned
by such Holder at such time, the number of shares of Common Stock which would
result in such Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules  thereunder) in excess of 4.99%
of the then issued and outstanding shares of Common Stock; provided, however,
that upon a holder of this Warrant providing the Company with 61 days notice
(pursuant to Section 13 hereof) (the “Waiver Notice”) that such Holder would
like to waive this Section 8(a) with regard to any or all shares of Common Stock
issuable upon exercise of this Warrant, this Section 8(a) will be of no force or
effect with regard to all or a portion of the Warrant referenced in the Waiver
Notice; provided, further, that this provision shall be of no further force or
effect during the 61 days immediately preceding the expiration of the term of
this Warrant.  In all circumstances, exercise of this Warrant shall be deemed to
be the Holder’s representation that such exercise conforms to the provisions of
this Section 8(a) and the Company shall be under no obligation to verify or
ascertain compliance by the Holder with this provision.


(b)           The Holder may not exercise the Warrant hereunder to the extent
such exercise would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon exercise of the Warrant held by the Holder after
application of this Section; provided, however, that upon a holder of this
Warrant providing the Company with a Waiver Notice that such holder would like
to waive this Section 8(b) with regard to any or all shares of Common Stock
issuable upon exercise of this Warrant, this Section 8(b) shall be of no force
or effect with regard to those Warrant Shares referenced in the Waiver Notice;
provided, further, that this provision shall be of no further force or effect
during the 61 days immediately preceding the expiration of the term of this
Warrant.  In all circumstances, exercise of this Warrant shall be deemed to be
the Holder’s representation that such exercise conforms to the provisions of
this Section 8(b) and the Company shall be under no obligation to verify or
ascertain compliance by the Holder with this provision.


9.           Definitions.  For the purposes of this Warrant, the following terms
have the following meanings:


“Articles of Incorporation” means the Articles of Incorporation of the Company
as in effect on the Original Issue Date, and as hereafter from time to time
amended, modified, supplemented or restated in accordance with the terms hereof
and thereof and pursuant to applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
“Board” shall mean the Board of Directors of the Company.


“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.


“Common Stock” means the Common Stock, $0.001 par value per share, of the
Company and any other Capital Stock into which such stock may hereafter be
changed.


“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.


“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Company) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Company or the
Holder of any Warrant.


“Original Issue Date” means September __, 2010.


“OTC Bulletin Board” means the over-the-counter electronic bulletin board.


“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as applicable) of all options, warrants and other Securities which are
convertible into or exercisable or exchangeable for, and any right to subscribe
for, shares of Common Stock that are outstanding at such time.


“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.
 
 
16

--------------------------------------------------------------------------------

 


“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the closing bid price on
such exchange or quotation system on the date nearest preceding such date, or
(b) if the Common Stock is not listed then on the OTC Bulletin Board or any
registered national stock exchange, the last closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the OTC Bulletin
Board or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (c) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the “Pink Sheet” quotes for the applicable Trading Days preceding such date of
determination, or (d) if the Common Stock is not then publicly traded the fair
market value of a share of Common Stock as determined by an Independent
Appraiser selected in good faith by the Holder; provided, however, that the
Company, after receipt of the determination by such Independent Appraiser, shall
have the right to select an additional Independent Appraiser, in which case, the
fair market value shall be equal to the average of the determinations by each
such Independent Appraiser; and provided, further that all determinations of the
Per Share Market Value shall be appropriately adjusted for any stock dividends,
stock splits or other similar transactions during such period.  The
determination of fair market value by an Independent Appraiser shall be based
upon the fair market value of the Company determined on a going concern basis as
between a willing buyer and a willing seller and taking into account all
relevant factors determinative of value, and the determination of the additional
Independent Appraiser, if any, or of the Independent Appraisers otherwise shall
be final and binding on all parties.  In determining the fair market value of
any shares of Common Stock, no consideration shall be given to any restrictions
on transfer of the Common Stock imposed by agreement or by federal or state
securities laws, or to the existence or absence of, or any limitations on,
voting rights.


“Purchase Agreement” means the Securities Purchase Agreement dated as of
September __, 2010, among the Company and the Holder.


“Securities” means any debt or equity securities of the Company, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.


“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Company or by one
or more of its Subsidiaries, or by the Company and one or more of its
Subsidiaries.


“Term” has the meaning specified in Section 1 hereof.
 
 
17

--------------------------------------------------------------------------------

 


“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.


“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 3(c), 3(d) or 3(e) hereof or of any of such other
Warrants.


“Warrant Price” initially means $2.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 5 hereto.


“Warrant Share Number” means at any time the aggregate number of Warrant Shares
which may at such time be purchased upon exercise of this Warrant, after giving
effect to all prior adjustments and increases to such number made or required to
be made under the terms hereof.


“Warrant Shares” means shares of Common Stock issuable upon exercise of any
Warrant or Warrants or otherwise issuable pursuant to any Warrant or Warrants.


10.           Other Notices.  In case at any time:


 
(a)
the Company shall make any distributions to the holders of Common Stock; or



 
(b)
the Company shall authorize the granting to all holders of its Common Stock of
rights to subscribe for or purchase any shares of Capital Stock of any class or
other rights; or



 
(c)
there shall be any reclassification of the Capital Stock of the Company; or



 
(d)
there shall be any capital reorganization by the Company; or

 
 
18

--------------------------------------------------------------------------------

 
 
 
(e)
there shall be any (i) consolidation or merger involving the Company or (ii)
sale, transfer or other disposition of all or substantially all of the Company’s
property, assets or business (except a merger or other reorganization in which
the Company shall be the surviving corporation and its shares of Capital Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
subsidiary); or



 
(f)
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company or any partial liquidation of the Company or distribution to
holders of Common Stock;



then, in each of such cases, the Company shall give written notice to the Holder
of the date on which (i) the books of the Company shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take
place.  Such notice also shall specify the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their certificates for
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be.  Such notice shall
be given at least 20 days prior to the action in question and not less than ten
days prior to the record date or the date on which the Company’s transfer books
are closed in respect thereto.  This Warrant entitles the Holder to receive
copies of all financial and other information distributed or required to be
distributed to the holders of the Common Stock.


11.           Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Company and the Holder; provided, however, that no such amendment or waiver
shall reduce the Warrant Share Number, increase the Warrant Price, shorten the
period during which this Warrant may be exercised or modify any provision of
this Section 11 without the consent of the Holder of this Warrant.  No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of this Warrant unless the same
consideration is also offered to all holders of the Warrants.


12.           Governing Law; Jurisdiction.  This Warrant shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Warrant shall not be interpreted or construed with any presumption against the
party causing this Warrant to be drafted.  The Company and the Holder agree that
venue for any dispute arising under this Warrant will lie exclusively in the
state or federal courts located in the State of New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue.  The Company and the Holder irrevocably
consent to personal jurisdiction in the state and federal courts of the State of
New York.  The Company and the Holder consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 12 shall affect or limit any right to serve
process in any other manner permitted by law.  The Company agrees to pay all
costs and expenses of enforcement of this Warrant, including, without
limitation, reasonable attorneys’ fees and expenses.  The parties hereby waive
all rights to a trial by jury.
 
 
19

--------------------------------------------------------------------------------

 


13.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be as
set forth in the Purchase Agreement.  Any party hereto may from time to time
change its address for notices by giving written notice of such changed address
to the other party hereto.


14.           Warrant Agent.  The Company may, by written notice to each Holder
of this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing Warrant Shares on the exercise of this Warrant pursuant to
subsection (b) of Section 3 hereof, exchanging this Warrant pursuant to
subsection (d) of Section 3 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.


15.           Remedies.  The Company stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.


16.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Company, the Holder hereof and (to the extent provided herein)
the Holders of Warrant Shares issued pursuant hereto, and shall be enforceable
by any such Holder or Holder of Warrant Shares.


17.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.
 
 
20

--------------------------------------------------------------------------------

 


18.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.


19.           Registration Rights.  The Holder of this Warrant is entitled to
the benefit of certain registration rights with respect to the Warrant Shares
issuable upon the exercise of this Warrant pursuant to that certain Amended and
Restated Registration Rights Agreement, dated September __, 2010, by and among
the Company, the Holder and Vicis Capital Master Fund (the “Registration Rights
Agreement”) and the registration rights with respect to the Warrant Shares
issuable upon the exercise of this Warrant by any subsequent Holder may only be
assigned in accordance with the terms and provisions of the Registrations Rights
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the day and year
first above written.




OPTIMIZERx CORPORATION






By:   /s/ H.
David Lester                                                                    
 Name:  H. David Lester
 Title:    Chief Executive Officer
 
 
22

--------------------------------------------------------------------------------

 
 
OPTIMIZERx CORPORATION
 
FORM OF EXERCISE NOTICE
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of OPTIMIZERx Corporation, a
Nevada corporation (the “Company”), evidenced by the attached Contingent Warrant
to Purchase Common Stock (the “Contingent Warrant”).  Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Contingent Warrant.




Dated:_________________   
Signature                     ____________________
Address                      _____________________
                                     _____________________



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):

 
Cash Exercise_______
 
Cashless Exercise_______
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Company in accordance with the terms of the Contingent Warrant.
 
X=Y-[(A)(Y)/B]
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.   The Company
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is X=Y-[(A)(Y)/B].
 
 
Where:



 
The number of shares of Common Stock to be issued to the Holder
__________________(“X”).

 
 
23

--------------------------------------------------------------------------------

 

The number of shares of Common Stock purchasable upon exercise of all of the
Contingent Warrant or, if only a portion of the Contingent Warrant is being
exercised, the portion of the Contingent Warrant being exercised
___________________________ (“Y”).


 
The Warrant Price ______________ (“A”).



The Per Share Market Value of one share of Common Stock  _______________________
(“B”).




ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Contingent Warrant and all rights evidenced
thereby and does irrevocably constitute and appoint _____________, attorney, to
transfer the said Contingent Warrant on the books of the within named
corporation.




Dated:_________________   
Signature                     ____________________
Address                      _____________________
                                     _____________________


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ Warrant Shares evidenced by
the within Contingent Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Contingent Warrant on the books of the within named
corporation.




Dated:_________________   
Signature                     ____________________
Address                      _____________________
                                     _____________________


FOR USE BY THE ISSUER ONLY:


This Contingent Warrant No. W-C-___ canceled (or transferred or exchanged) this
_____ day of ___________, _____, shares of Common Stock issued therefor in the
name of _______________, Contingent Warrant No. W-C-_____ issued for ____ shares
of Common Stock in the name of _______________.